Citation Nr: 1711134	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post-9/11 GI Bill benefits at the 100 percent level.


REPRESENTATION

The Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to May 2012.  Her military achievements include the National Defense Service Medal, Global War on Terrorism Service Medal, Navy Good Conduct Medal, Navy/Marine Corps Achievement Medal (3), Navy/Marine Corps Overseas Service Ribbon (5), Flag Letter of Appreciation, and Navy Pistol Shot Sharpshooter Ribbon.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.

The Veteran was scheduled for a personal hearing with a member of the Board, but she did not appear for the March 2016 hearing.  She has not since asked that the hearing be rescheduled, and therefore her request is considered withdrawn.

This case was remanded in April 2016 and has been returned to the Board for review.


FINDING OF FACT

The Veteran's active service period from July 19, 2006, to July 18, 2009, was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill from July 19, 2006, to July 18, 2009, are not met.  10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. §§ 3311, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9510, 21.9520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

However, VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The chapter of Title 38 of the United States Code applicable to VA educational benefits has its own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Moreover, pre-decisional notification is not necessary when a claim for educational assistance cannot be substantiated because there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  See 38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action to notify or assist the Veteran is necessary.

In May 2012, the VA Education Center in Muskogee, Oklahoma, issued a Certificate of Eligibility for Chapter 33 Post-9/11 GI Bill education benefits.  Therein, VA determined that the Veteran had 2,115 days of total aggregate service such that she was eligible for Chapter 33 benefits at a 100 percent rate.  However, in July 2012, VA determined that the Veteran had 1,035 days of total aggregate service, due to the fact that from July 19, 2006, to July 18, 2009, her enlistment was under the loan repayment program (LRP), such that she was only eligible for Chapter 33 benefits at a 90 percent rate.

The Veteran asserts that her entire period of active service from July 19, 2006, to May 18, 2012, should be considered creditable active duty service such that she should be awarded 100 percent educational benefits under the Post-9/11 GI Bill. 

In order to be an eligible individual for Post 9/11 GI Bill benefits, a veteran must meet the service requirements. 38 C.F.R. §§ 21.9505, 21.9520.  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program, may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill.  8 U.S.C.A. § 3322 (b); 38 C.F.R. § 21.9505. 

The Veteran's DD Form 214 indicates that the Veteran served on active duty from July 19, 2006, to May 18, 2012.  The Veteran service personnel records include a DD Form and NAVCRUTT 1133/52 Annex A to DD Form 4, Enlistment Guarantees dated June 6, 2006, showing enlistment into the Navy.  The document reflects that the Veteran received several incentives to include a cash bonus and participation in a LRP.  A DA Form 2366, Montgomery GI Bill (MGIB) Act of 1984, signed in July 2006, reflects that the Veteran enrolled in the MGIB.  The Department of Defense has confirmed that the Veteran's service from July 19, 2006 to July 18, 2009, was under an LRP obligation.  See July 2012 Information Report and Department of Defense response received in February 2013.  

Unfortunately, there is no legal basis to find the Veteran eligible for education assistance benefits under the Post-9/11 GI Bill for the period from July 19, 2006, to July 18, 2009.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As she is not eligible for benefits under the Post-9/11 GI Bill, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran disagreed with the Education Center's denial of education benefits on the basis that she was misinformed in assembly (when she enrolled in MGIB on July 28, 2006) that she would not be able to utilize the LRP.  As a result, she paid back her education loans out of her private funds from July 19, 2006 to July 18, 2009.  She has submitted documents that show that she continued to pay for her school loans for the period between 2006 and 2009.  She thinks that it is only fair that she should be fully compensated for her educational benefits that she did not take advantage of during this period.  

Pursuant to the Board's April 2016 remand instructions, the Veteran's service personnel records were associated with the record, including an enlistment record (which she signed on June 6,  2006, prior to her service entry) showing that she was enlisting in the Navy under the LRP.  The Board also requested that the Veteran submit any documents showing that she withdrew from the LRP.  Unfortunately she did not submit any evidence showing such withdrawal.  However, as noted above she pointed out that she signed DA Form 2366, Enlistment in MGIB, on July 7, 2008, (which is included her service personnel records) and was misinformed as to the consequences of this action.  

Allegations that the Veteran was misinformed do not create exceptions to the statutory and regulatory requirements.  Any contention that she was misinformed unfortunately fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board acknowledges the Veteran's assertion that her period of creditable active duty service should include her entire period of active service and that she continued to pay on her education loans.  She has submitted tax documents and financial statements reflecting payments to the American Education Services from 2006 to 2009.  However, the evidence of record reflects that the Veteran was in fact enlisted under an LRP, and that the LRP was in effect from July 19, 2006, to July 18,  2009.  The Veteran has not submitted evidence to show that the agreement between her and the service department was ever invalidated.  Furthermore, the Veteran does not dispute that she enlisted under the provisions of the LRP and incurred the associated obligated service.  Moreover, VA has no authority to determine that an agreement between the Veteran and the service department is invalid, null, and/or void.  As such, the law is dispositive in this case, and the dates during which the LRP was in effect are not for consideration in calculating the Veteran's creditable active duty service for purposes of educational benefits under the Post-9/11 GI Bill.  See Sabonis, 6 Vet. App. 426.

Although the Veteran was concurrently enrolled in MGIB and LRP, it is not shown that the Veteran's enrollment in the LRP was affected by any other enrollment program.  Therefore, MGIB participation does not negate the fact that she was enrolled in the LRP.  

As a related matter, the issue of reimbursement of monies paid toward the Veteran's educational loans during her enrollment in the LRP; this is a matter that the Veteran must address with the Department of Defense; therefore, that matter is not before the Board, and will not be further addressed herein. 

Unfortunately, the regulations make it clear that, because this period of the Veteran's active service was counted under the LRP, and she received education benefits for that service, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322 (b).  


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) for the period from July 19, 2006, to July 18, 2009, at a rate in excess of 90 percent is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


